MARKS, J.
This case comes before us on a motion to affirm the judgment under the provisions of section 1253 of the Penal Code.
The clerk’s transcript on appeal was filed in the office of the clerk of this court on November 2, 1940. No reporter’s transcript has been presented or filed.
The ease was placed on the calendar of January 14, 1941. No appearance was made for defendant and no brief has been filed in his behalf so the motion must be granted.
The judgment is affirmed.
Barnard, P. J., and Griffin, J., concurred.